Stark C.P. No. 2009CR0859. This cause is pending before the court as a death-penalty appeal from the Court of Common Pleas of Stark County.
Upon consideration of appellant’s motion to supplement the record with the transcript from the initial appearance in Canton Municipal Court on June 10, 2009, it is ordered by the court that the motion is granted. The Clerk of the Canton Municipal Court shall supplement the record with the transcript of the initial appearance within ten days of the date of this entry.